
	
		I
		111th CONGRESS
		1st Session
		H. R. 4062
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2009
			Mr. Adler of New
			 Jersey (for himself, Mr. Hall of New
			 York, Mr. Fattah,
			 Ms. Schwartz,
			 Mr. Brady of Pennsylvania,
			 Mr. Sestak, and
			 Mr. Walz) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the administration of medical facilities of the Department of
		  Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Health and Radiation Safety Act.
		2.Annual report on
			 low volume programs at Department of Veterans Affairs medical
			 facilities
			(a)Annual
			 reportSubchapter II of
			 chapter 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					7330B.Annual report
				on low volume programs
						(a)Annual report
				requiredThe Secretary shall
				submit to Congress an annual report on the low volume programs at each medical
				facility of the Department. Each such report shall contain the evaluation and
				the findings of the Secretary with respect to such programs.
						(b)Low Volume
				program definedFor purposes of this section, the term low
				volume program means a program that treats 100 patients or fewer during
				a calendar
				year.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 7330A the following
			 new item:
				
					
						7330B. Annual report on low volume
				programs.
					
					.
			3.Use of
			 radioactive isotopes at Department of Veterans Affairs hospitals
			(a)In
			 generalSubchapter II of
			 chapter 73 of title 38, United States Code, as amended by section 1, is further
			 amended by adding at the end the following new section:
				
					7330C.Use of
				radioactive isotopes
						(a)Training
				requiredThe Secretary shall
				ensure that all employees, including employees employed under a contract
				entered into with a non-government entity, who are employed at a Department
				hospital where radioactive isotopes are used in the administration of medical
				services receive appropriate training on what constitutes a medical event and
				when and to whom a medical event should be reported.
						(b)Failure to
				provide trainingIf the Secretary determines that any Department
				hospital has failed to provide the training required under subsection (a), the
				Secretary shall ensure that radioactive isotopes are not used at that hospital
				for such period as the Secretary determines is
				appropriate.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter,
			 as amended by section 1, is further amended by inserting after the item
			 relating to section 7330B the following new item:
				
					
						7330C. Use of radioactive
				isotopes.
					
					.
			4.Requirements
			 relating to contracts for the provision of medical services
			(a)Evaluation of
			 contractorsThe Secretary of
			 Veterans Affairs shall carry out the following evaluations of all medical
			 services provided pursuant to a contract entered into by the Secretary with a
			 non-government entity:
				(1)Weekly independent
			 peer reviews of such services.
				(2)Written
			 evaluations of the services carried out by the supervisor or manager of the
			 employee providing the services.
				(3)Such other
			 evaluations as the Secretary determines are appropriate.
				(b)Requirements
			 relating to extension of certain contractsBefore any contracting officer of the
			 Department of Veterans Affairs may extend or renew any contract entered into by
			 the Secretary of Veterans Affairs and a non-government entity for the provision
			 of medical services, the contracting officer shall review and take into
			 consideration the results of the evaluations carried out under subsection
			 (a).
			
